Title: From George Washington to the Massachusetts General Court, 28 September 1775
From: Washington, George
To: Massachusetts General Court

 

Gentlemen
Cambridge Sept. 28. 1775

The Indian who accompanies Mr Kirtland is an Oneida Chief of considerable Rank in his own Country. He has come on a Visit to the Camp principally to satisfy his Curiosity: But as his Tribe has been very friendly to the Cause of the united Colonies, & his Report to his nation at his Return have important Consequences to the publick Interest, I have studiously endeavoured to make his Visit agreeable.
Having express’d an Inclination to pay his Respects to the General Court, I thought it proper to let them know who he was & upon what Errand he came: Not doubting but your Honbl. Board will join with me in shewing him all proper Civilities—I have directed a Present to be prepared for him at his Return. I am Gentlemen with great Respect & Regard Your most Obed. Hbble Servt

Go: Washington

